The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: April 24 2019




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 In Re                                         )       Case No. 19-40267
                                               )
 California Palms, LLC                         )       Chapter 11
                                               )
 Debtor(s).                                    )
                                               )       JUDGE JOHN P. GUSTAFSON

                             EVIDENTIARY HEARING ORDER

         This case came before the court for hearing on April 22, 2019 on the Motion of Pender
Capital Asset Based Lending Fund I, L.P. (A) to Dismiss this Chapter 11 Proceeding for Cause;
or, in the Alternative, (B) for Relief from the Automatic Stay [Doc. #20], filed Creditor Pender
Capital Asset Based Lending Fund I, L.P. This matter will be scheduled for an Evidentiary
Hearing.
         Accordingly,
         IT IS THEREFORE ORDERED that this matter is hereby set for evidentiary hearing
before the Honorable John P. Gustafson, on June 17, 2019 at 10:00 a.m., and if needed, June 18,
2019 at 10:00 a.m., United States Courthouse, 10 East Commerce Street, Third Floor,
Youngstown, Ohio.
         IT IS FURTHER ORDERED that each party will deliver by non-electronic means, one
copy of the exhibits to the Bankruptcy Court in Toledo, Ohio to the attention of the Courtroom




19-40267-jpg       Doc 52    FILED 04/24/19        ENTERED 04/24/19 16:32:59         Page 1 of 2
Deputy at James M. Ashley and Thomas W. L. Ashley U.S. Courthouse 1716 Spielbusch Avenue
Toledo, Ohio 43604, by June 12, 2019.
       IT IS FURTHER ORDERED that each party will deliver by non electronic means an
original and one copy of the exhibits to the Bankruptcy Court in Youngstown, Ohio to the attention
of the Courtroom Deputy at Nathaniel R. Jones Federal Building & U.S. Courthouse, 10 East
Commerce Street Youngstown, Ohio 44503, by June 12, 2019. Exhibits are to be marked in
accordance with Local Rule 9070-1. A copy of the marked exhibits shall also be provided to
opposing counsel by this deadline.
       IT IS FURTHER ORDERED that each party must file an exhibit and witness list three
(3) days prior to the hearing date.




19-40267-jpg      Doc 52     FILED 04/24/19      ENTERED 04/24/19 16:32:59          Page 2 of 2
